DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 6, 12, 18, 22-23, 31-32, and 35 are amended. Claims 5, 10, 14-15, 19, 21, 33, and 36-38 are as previously presented. Therefore, claims 1-6, 10, 12, 14-15, 18-19, 21-23, 31-33 and 35-38 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on August 08, 2022 has been entered.

Claim Objections
Claim 31 objected to because of the following informalities:  Claim 31, line 2, “gemsone” should be “gemstone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10, 12, 14-15, 18, 21-23, 31-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP 2010125507 A, hereinafter Nakano) in view of Kanda et al. (US 20090170042 A1, hereinafter Kanda) and Barron et al. (US 20060196858 A1, hereinafter Barron).
Regarding claim 1, Nakano discloses a method for laser modification of a sample to form a modified region at a target location within the sample (Page 2, Para. 2, lines 1-2, “…laser processing apparatus for forming a modified region in a workpiece.”), comprising:
positioning a sample in a laser system for modification by a laser (Page 4, Para. 2 from end, lines 4-5, “…stage 111 is moved, and the workpiece 1 is moved relative to the laser beam L along the planned cutting line 5.”);
determine a correction to be applied to an active optical element of the laser system (Page 13, Para. 3 from end, lines 2-5, “In the present embodiment, the wavefront distortion of the laser light L condensed by the condensing optical system 204 is reduced by the correction plate 601, and therefore the laser light L is adjusted during the adjustment of the 4f optical system 241 for the reason described above.”); and
applying the correction to the active optical element to modify wavefront properties of the laser to counteract an effect of aberration (Page 13, Para. 3 from end, lines 1-2, “…an effect of suppressing the aberration of the laser light L condensed inside the workpiece 1.”);
laser modifying the sample at the target location using the laser with the corrected wavefront properties to produce the modified region (Page 9, Para. 2 from end, lines 1-3, “The laser light L incident on the reflective spatial light modulator 203 is modulated so that the aberration of the laser light L focused inside the workpiece 1 by the reflective spatial light modulator 203 is equal to or less than a predetermined aberration.”). 
Nakano does not disclose:
measuring tilt of a surface of the sample through which the laser focusses;
applying the correction to the active optical element to modify wavefront properties of the laser to counteract an effect of coma on laser focus;
the sample comprising diamond or gemstone.
However, Kanda discloses, in the similar field of laser machining on workpieces, a laser beam machining system (Para. 0012, lines 1-2, “An excimer laser is currently mainly used as the
light source of the scanning exposure apparatus.”) that measures the tilt of the surface of a sample through which the laser focusses (Para. 0056, lines 2-5, “…correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt of the substrate 20 (represented by, e.g., the tilt amount 8 of the substrate 20 or the defocus amount).”), and correcting the coma caused by the tilt (Para. 0056, lines 1-3, “The control unit 30 determines the aberration
change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser machining system in Nakano to include the coma aberration correction based on tilt as taught by Kanda. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately laser modifying regions within a substrate that are inclined, which would provide the user with more flexibility regarding surfaces that can be machined on without changing the overall substrate position, as stated by Kanda, Claim 1, last 5 lines, “…a control unit which controls said projection optical system so as to reduce an asymmetry of a light intensity distribution formed on a plane on which the substrate is located, due to the tilt of said one of the original and the substrate with respect to the image plane.”.  
	Further, Barron discloses, in the field of laser machining on substrates, laser marking gemstones or diamonds (Para. 0064-0065, “Inscribing Marks in the Bulk of Gemstones…FIG. 6 depicts a diamond have a round brilliant cut…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the workpiece/substrate in modified Nakano to be a gemstone or diamond as taught by Barron.
	Regarding the material used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different materials to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as Nakano discloses laser machining features in a workpiece through pulsed lasers (Page 8, Para. 1, line 1, “…pulse width…”). Barron then discloses a similar laser marking system to create features on a gemstone through pulsed lasers (Para. 0001, last 3 lines, “…exposing localized internal defects present in the volume of a gemstone to a controlled train of laser pulses.”). Since Nakano does not specify the material of the workpiece, there are overlapping features between Barron and Nakano regarding the use of pulsed lasers to modify workpieces, and Barron provides the incentive to laser marking diamonds for encoding authentication data without destroying the monetary value of the diamond, it would be obvious to use the laser machining principles from Nakano and the teaching of Kanda in the gemstones or diamonds as taught by Barron.
	Regarding claim 2, modified Nakano teaches the apparatus according to claim 1, as set forth above, discloses comprising measuring the position of the sample within the laser system (Inherently disclosed in Nakano, Page 4, Para. 3 from end, line 3 from end, “…the support 107 in the X, Y, and Z axis directions.”, where the workpiece contains a predetermined position that would be measured, Page 3, Para. 2 from end, lines 7-8 from end, “…aligning the condensing point with a predetermined position of the workpiece.”); 
using also the measured position to determine a fabrication depth and the correction to be applied to the active optical element of the laser system (Inherently disclosed in Nakano, Page 8, Para. 1, lines 3-4, “…the condensing point P of the laser light L is located at a predetermined distance from the surface 3 of the workpiece 1…”, where the correction is done based on the predetermined distance, and where the system contains the workpiece at a known location and depth).
Regarding claim 4, modified Nakano teaches the apparatus according to claim 1, as set forth above, comprising measuring the sample after forming the modified region (Inherently disclosed in Nakano, Page 3, Para. 3 from end, lines 1-2, “…the reflected light of the laser beam for measurement is received by the object to be processed…”), and modifying the correction applied to the active optical element based on the further measurement (Inherently disclosed in Nakano, Page 13, Para. 3 from end, last 2 lines, “The wavefront distortion in the reflected light can be reduced, and the 4f optical system 241 can be adjusted with high accuracy.”).
Regarding claim 6, modified Nakano teaches the apparatus according to claim 1, as set forth above, further comprising measuring a focus of the laser within the sample, and modifying the correction applied to the active optical element based on the measured focus (Inherently disclosed in teaching from Kanda, Para. 0055, lines 1-4, “Data representing the relationship between the tilt amount 8 or defocus amount and the asymmetry ( distortion amount) of the resist profile is obtained by simulation or experiment in advance, and stored in the memory 32.”, where the tilt information is related to focus and then used to correct for coma aberrations).
Regarding claim 10, modified Nakano teaches the apparatus according to claim 1, as set forth above, wherein determining a correction is based at least in part on a pulse energy of the laser (Inherently disclosed in Nakano, Page 10, Para. 3, lines 3-5, “Therefore, it is possible to increase the energy density of the laser light L at the condensing position, and it is possible to form the modified region 7 having a high function as a starting point of cutting…”).
Regarding claim 12, modified Nakano teaches the method according to claim 1, as set forth above, discloses comprising laser modifying the sample using a single laser pulse (Fig 1., where the laser light source 203 is shown to be a single laser, and Page 8, Para. 1, line 1, “…controller 250 controls the laser light source 202 and adjusts the output, pulse width…”).
Modified Nakano does not disclose:
 a single laser pulse and/or comprising laser modifying the sample using a plurality of laser beams.
However, Barron discloses, in the similar field of laser cutting, modifying a sample with a laser that consists of pulsed lasers (Para. 0006, lines 5 from end, “…use of a pulsed laser source…”) or multiple laser beams (Para. 0059, lines 16-17, “This light beam is represented by the arrows 182 in FIG. 5.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser beam in modified Nakano with the multiple laser beams as taught by Barron.
	Regarding the pulsed and/or plurality of laser beams, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different laser systems to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses a method for improving error in laser marking; thus obvious variations to the light source in modified Nakano as described in Barron would serve the same function as the error in laser marking would still be improved.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Changes to the light source would still result in the same laser marking and error reduction method as described in modified Nakano. 
Regarding claim 14, modified Nakano teaches the method according to claim 1, as set forth above.
Modified Nakano does not disclose:
wherein forming a modified region includes using non-linear optical interactions to cause modification of the material.
However, Barron discloses using non-linear optical interactions to modify the material (Para. 0082, lines 5 from end, “Nonlinear optical effects such as self-focusing may also limit the maximum energy per pulse allowed to inscribe in a reliable and safe way in gemstones such as diamonds, particularly when using a focusing objective of lower numerical aperture.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical method for modifying material in modified Nakano with the non-linear optical interaction as taught by Barron.
Regarding the optical interactions used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose optical interactions based on the material used when applying the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses improving laser marking on workpieces, where the specifics of the workpiece material are not discussed. Thus, other materials such as gemstones could be included, where nonlinear optical effects would offer the advantage of reliability and safety as stated by Barron.
Regarding claim 15, modified Nakano teaches the apparatus according to claim 1, as set forth above, wherein forming a modified region comprises modifying only material within the bulk of the sample (Inherently disclosed in Nakano, Page 5, Para. 3, lines 2-3, “…a modified region 7 is formed in the workpiece 1.”, and Fig. 6, where the modified region is shown in the middle of the workpiece).
Regarding claim 18, modified Nakano teaches the method according to claim 1, as set forth above, comprising using a sample comprising diamond (Inherently disclosed in teaching from Barron, Para. 0064-0065, “Inscribing Marks in the Bulk of Gemstones…FIG. 6 depicts a diamond have a round brilliant cut…”).
Regarding claim 21, modified Nakano teaches the apparatus according to claim 1, as set forth above, wherein the correction counteracts the effects on the focus of tilt aberration caused by the sample (Inherently disclosed in teaching from Kanda, Para. 0056, lines 1-5, “The control unit 30 determines the aberration change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt of the substrate 20 (represented by, e.g., the tilt amount 8 of the substrate 20 or the defocus amount).”).
Regarding claim 22, modified Nakano teaches the method according to claim 1, as set forth above.
Modified Nakano does not disclose:
comprising using a pulsed laser with pulse energies of between l0nJ and 300nJ.
However, Barron discloses a pulse energy between 10nJ and 300nJ (Para. 0017, lines 18-19, “…laser pulses carrying an energy that was varied in the range from about 20 nJ (nanoJoules) to 90 nJ.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pulse laser energy in modified Nakano to be the values as taught by Barron.
Regarding the pulse energy used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different laser energies to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses different light intensities that would depend on the wavelength of laser light; thus using the specific values disclosed in Barron would be at extension of the teachings from modified Nakano.
Regarding claim 23, modified Nakano teaches the method according to claim 1, as set forth above.
modified Nakano does not disclose:
 comprising modifying a region less than 1 micrometre in the propagation direction.
However, Barron discloses modifying a region in the order of micrometers (Para. 0015, lines 8-10, “…authors succeeded in writing a two-dimensional array of low-contrast refractive index micro structures spaced from each other by about 2 μm…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sample modification area in modified Nakano to be within the order of magnitude of micrometers as taught by Barron.
Regarding the modified region size used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different areas to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses different numerical apertures that create different sizes for the laser light; thus using the specific values disclosed in Barron would be an obvious design choice dependent on the material that needed to be modified.

Regarding claim 31, Nakano discloses a laser system for laser modification of a sample to form a modified region (Page 2, Para. 2, lines 1-2, “…a laser processing apparatus for forming a modified region in a workpiece.”) at a target depth within the sample (Page 7, Para. 5, lines 1-2, “The AF unit 212 is for accurately aligning the condensing point P of the laser light L at a predetermined distance from the surface 3…”).
Nakano does not disclose:
comprising: a measurement device arranged to measure tilt of a sample, 
wherein the sample comprises diamond or gemstone.  
However, Kanda discloses, in the similar field of laser machining on workpieces, a laser beam machining system (Para. 0012, lines 1-2, “An excimer laser is currently mainly used as the
light source of the scanning exposure apparatus.”) that measures the tilt of the surface of a sample through which the laser focusses (Para. 0056, lines 2-5, “…correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt of the substrate 20 (represented by, e.g., the tilt amount 8 of the substrate 20 or the defocus amount).”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser machining system in Nakano to include the tilt measurement as taught by Kanda. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately laser modifying regions within a substrate that are inclined, which would provide the user with more flexibility regarding surfaces that can be machined on without changing the overall substrate position, as stated by Kanda, Claim 1, last 5 lines, “…a control unit which controls said projection optical system so as to reduce an asymmetry of a light intensity distribution formed on a plane on which the substrate is located, due to the tilt of said one of the original and the substrate with respect to the image plane.”.  
	Further, Barron discloses, in the field of laser machining on substrates, laser marking gemstones or diamonds (Para. 0064-0065, “Inscribing Marks in the Bulk of Gemstones…FIG. 6 depicts a diamond have a round brilliant cut…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the workpiece/substrate in modified Nakano to be a gemstone or diamond as taught by Barron.
	Regarding the material used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different materials to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as Nakano discloses laser machining features in a workpiece through pulsed lasers (Page 8, Para. 1, line 1, “…pulse width…”). Barron then discloses a similar laser marking system to create features on a gemstone through pulsed lasers (Para. 0001, last 3 lines, “…exposing localized internal defects present in the volume of a gemstone to a controlled train of laser pulses.”). Since Nakano does not specify the material of the workpiece, there are overlapping features between Barron and Nakano regarding the use of pulsed lasers to modify workpieces, and Barron provides the incentive to laser marking diamonds for encoding authentication data without destroying the monetary value of the diamond, it would be obvious to use the laser machining principles from Nakano and the teaching of Kanda in the gemstones or diamonds as taught by Barron.
Regarding claim 32, modified Nakano teaches the apparatus according to claim 31, as set forth above, further comprising a processor and an active optical element (Inherently disclosed in Nakano, Page 5, Para. 3 from end, line 2 from end, “…a reflective spatial light modulator 203…”), 
Modified Nakano does not disclose:
wherein the processor is configured to determine a correction to be applied to the active optical element using measured tilt of the laser system, and to communicate the correction to the active optical element.
However, Kanda discloses, in the similar field of laser machining on workpieces, a laser beam machining system (Para. 0012, lines 1-2, “An excimer laser is currently mainly used as the
light source of the scanning exposure apparatus.”) that measures the tilt of the surface of a sample through which the laser focusses (Para. 0056, lines 2-5, “…correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt of the substrate 20 (represented by, e.g., the tilt amount 8 of the substrate 20 or the defocus amount).”), and correcting the coma caused by the tilt (Para. 0056, lines 1-3, “The control unit 30 determines the aberration
change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”, where the control unit is the processor). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser machining system in Nakano to include the coma aberration correction based on tilt as taught by Kanda. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately laser modifying regions within a substrate that are inclined, which would provide the user with more flexibility regarding surfaces that can be machined on without changing the overall substrate position, as stated by Kanda, Claim 1, last 5 lines, “…a control unit which controls said projection optical system so as to reduce an asymmetry of a light intensity distribution formed on a plane on which the substrate is located, due to the tilt of said one of the original and the substrate with respect to the image plane.”.  
Regarding claim 35, modified Nakano teaches the apparatus according to claim 31, as set forth above, arranged to perform a method for laser modification of the sample to form a modified region at a target location within the sample (Inherently disclosed in Nakano, Page 2, Para. 2, lines 1-2, “…laser processing apparatus for forming a modified region in a workpiece.”), further comprising: 
positioning a sample in a laser system for modification by a laser (Inherently disclosed in Nakano, Page 2, Para. 2, lines 1-2, Page 4, Para. 2 from end, lines 4-5, “…stage 111 is moved, and the workpiece 1 is moved relative to the laser beam L along the planned cutting line 5.”); and
laser modifying the sample at the target location using the laser with the corrected wavefront properties to produce the modified region (Inherently disclosed in Nakano, Page 9, Para. 2 from end, lines 1-3, “The laser light L incident on the reflective spatial light modulator 203 is modulated so that the aberration of the laser light L focused inside the workpiece 1 by the reflective spatial light modulator 203 is equal to or less than a predetermined aberration.”).
Modified Nakano does not disclose:
measuring tilt of a surface of the sample through which the laser focusses; using at least the measured tilt to determine a correction to be applied to an active optical element of the laser system; 
applying the correction to the active optical element to modify wavefront properties of the laser to counteract an effect of coma on laser focus.
However, Kanda discloses, in the similar field of laser machining on workpieces, a laser beam machining system (Para. 0012, lines 1-2, “An excimer laser is currently mainly used as the
light source of the scanning exposure apparatus.”) that measures the tilt of the surface of a sample through which the laser focusses (Para. 0056, lines 2-5, “…correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt of the substrate 20 (represented by, e.g., the tilt amount 8 of the substrate 20 or the defocus amount).”), and correcting the coma caused by the tilt (Para. 0056, lines 1-3, “The control unit 30 determines the aberration
change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser machining system in Nakano to include the coma aberration correction based on tilt as taught by Kanda. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately laser modifying regions within a substrate that are inclined, which would provide the user with more flexibility regarding surfaces that can be machined on without changing the overall substrate position, as stated by Kanda, Claim 1, last 5 lines, “…a control unit which controls said projection optical system so as to reduce an asymmetry of a light intensity distribution formed on a plane on which the substrate is located, due to the tilt of said one of the original and the substrate with respect to the image plane.”.  

	Regarding claim 36, Nakano discloses a method for laser modification of a workpiece to form a modified region at a target location within the workpiece, comprising: 
positioning a workpiece in a laser system for modification by a laser; 
using at least the measurement of the focus to determine a correction to be applied to an active optical element of the laser system; and
laser modifying the workpiece at the target location using the laser with the corrected wavefront properties to produce the modified region.  
	Nakano does not disclose:
measuring a focus of the laser within the workpiece; 
applying the correction to the active optical element to modify wavefront properties of the laser to counteract an effect of aberration on laser focus;
the workpiece comprising a gem stone.
However, Kanda discloses, a laser beam machining system (Para. 0012, lines 1-2, “An excimer laser is currently mainly used as the light source of the scanning exposure apparatus.”) that measures the focus of the laser within the workpiece (Para. 0055, lines 1-4, “Data representing the relationship between the tilt amount 8 or defocus amount and the asymmetry ( distortion amount) of the resist profile is obtained by simulation or experiment in advance, and stored in the memory 32.”, where the tilt information is related to focus and then used to correct for coma aberrations) and ).”), and correcting the coma caused by the focus and tilt as they are related to each other (Para. 0056, lines 1-3, “The control unit 30 determines the aberration change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser machining system in Nakano to include the coma aberration correction based on tilt as taught by Kanda. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately laser modifying regions within a substrate that are inclined, which would provide the user with more flexibility regarding surfaces that can be machined on without changing the overall substrate position, as stated by Kanda, Claim 1, last 5 lines, “…a control unit which controls said projection optical system so as to reduce an asymmetry of a light intensity distribution formed on a plane on which the substrate is located, due to the tilt of said one of the original and the substrate with respect to the image plane.”.  
	Further, Barron discloses, in the field of laser machining on substrates, laser marking gemstones or diamonds (Para. 0064-0065, “Inscribing Marks in the Bulk of Gemstones…FIG. 6 depicts a diamond have a round brilliant cut…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the workpiece/substrate in modified Nakano to be a gemstone or diamond as taught by Barron.
	Regarding the material used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different materials to apply the focus error detection method. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as Nakano discloses laser machining features in a workpiece through pulsed lasers (Page 8, Para. 1, line 1, “…pulse width…”). Barron then discloses a similar laser marking system to create features on a gemstone through pulsed lasers (Para. 0001, last 3 lines, “…exposing localized internal defects present in the volume of a gemstone to a controlled train of laser pulses.”). Since Nakano does not specify the material of the workpiece, there are overlapping features between Barron and Nakano regarding the use of pulsed lasers to modify workpieces, and Barron provides the incentive to laser marking diamonds for encoding authentication data without destroying the monetary value of the diamond, it would be obvious to use the laser machining principles from Nakano and the teaching of Kanda in the gemstones or diamonds as taught by Barron.

Claims 3, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP 2010125507 A, hereinafter Nakano) in view of Kanda et al. (US 20090170042 A1, hereinafter Kanda) and Barron et al. (US 20060196858 A1, hereinafter Barron) and in further view of Hartmann et al. (WO 2006021442 A1, hereinafter Hartmann).
Regarding claim 3, modified Nakano teaches the method according to claim 1, as set forth above, discloses correcting aberrations regarding coma (Inherently disclosed in teaching from Kanda, Para. 0056, lines 1-3, “The control unit 30 determines the aberration change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”).
Modified Nakano does not disclose:
comprising applying the correction to the active optical element to modify wavefront properties of the laser to counteract an effect of spherical aberration on laser focus.
However, Hartmann discloses, in the similar field of laser marking, an active optical element to compensate for spherical aberrations on the focus (Claim 17, lines 1-2, “…focusing optics (9) has optical correction elements at least to compensate for a spherical aberration and / or a coma aberration.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wavefront aberration correction method from modified Nakano to also account for spherical aberrations as taught by Hartmann.
	 Regarding the claimed feature of spherical aberration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different aberrations to account for. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses coma and wavefront aberrations where the purpose of the invention is to use the error measured from the detection means to reduce aberrations; thus using the optical correction elements to correct additional aberrations would serve to reduce the focus error further.
Regarding claim 33, modified Nakano teaches the apparatus according to claim 32, as set forth above, discloses wherein the active optical element is configured to modify wavefront properties of the laser to counteract an effect of coma on laser focus (Inherently disclosed in Nakano, Page 6, Para. 3 from end, lines 1-2, “…4f optical system 241 adjusts the wavefront shape of the laser light L modulated by the reflective spatial light modulator 203.”, and inherently disclosed in teaching from Kando, Para. 0056, lines 1-3, “The control unit 30 determines the aberration change amount to correct the asymmetry (distortion amount) of the resist profile corresponding to the tilt…”, where the correction is stated to be coma aberration, Para. 0059, lines 1-2, “…control unit 30 calculates a coma aberration amount Cm necessary to correct the asymmetry…”).
Modified Nakano does not disclose:
 and/or wherein the active optical element is configured to modify wavefront properties of the laser to counteract an effect of spherical aberration on laser focus.
However, Hartmann discloses an active optical element that can compensate for the effects of spherical aberration on the focus (Claim 17, lines 1-2, “…focusing optics (9) has optical correction elements at least to compensate for a spherical aberration and / or a coma aberration.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wavefront aberration correction method from modified Nakano to also account for spherical aberrations as taught by Hartmann.
	 Regarding the claimed feature of spherical aberration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different aberrations to account for. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses coma and wavefront aberrations where the purpose of the invention is to use the error measured from the detection means to reduce aberrations; thus using the optical correction elements to correct additional aberrations would serve to reduce the focus error further.
Regarding claim 38, modified Nakano teaches the apparatus according to claim 36, as set forth above discloses correcting for aberrations, but does not list specifics (Page 14, Para. 5, line 1, “…wavefront shape change (aberration shaping)…”).
Modified Nakano does not disclose:
wherein the correction counteracts an effect of coma aberration on laser focus; and/or wherein the correction counteracts an effect of spherical aberration on laser focus.
However, Hartmann discloses correction to counteract the effects of coma aberration and spherical aberration (Claim 17, lines 1-2, “…focusing optics (9) has optical correction elements at least to compensate for a spherical aberration and / or a coma aberration.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the correction for aberrations in modified Nakano to include coma and spherical aberrations specifically as taught by Hartmann. 
	 Regarding the claimed feature of spherical aberration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different aberrations to account for. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses coma and wavefront aberrations where the purpose of the invention is to use the error measured from the detection means to reduce aberrations; thus using the optical correction elements to correct additional aberrations would serve to reduce the focus error further.

Claims 5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP 2010125507 A, hereinafter Nakano) in view of Kanda et al. (US 20090170042 A1, hereinafter Kanda) and Barron et al. (US 20060196858 A1, hereinafter Barron) and in further view of Wittwer (WO 2012080883 A1).
Regarding claim 5, modified Nakano teaches the method according to claim 1, as set forth above.
Modified Nakano does not disclose:
wherein laser focus has a Strehl ratio of greater than 0.5.
However, Wittwer discloses, in the similar field of laser cutting, a laser with a Strehl ratio greater than 0.9 (Para. 0029, lines 4-5, “It is also advantageous, if the Strehl ratio is greater than 0.9 over the moving range of the lens/of the light exit point.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Strehl ratio from the laser focus in modified Nakano with the values presented as taught in Wittwer.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having high quality cuts created by the laser, as stated by Wittwer, Para. 0029, lines 9-10, “keeping the Strehl ratio above 0.9 over the moving range/magnification range of the beam machining device, high quality cuttings can be obtained.”.
Regarding claim 37, modified Nakano teaches the apparatus according to claim 36, as set forth above.
Modified Nakano does not disclose:
wherein applying the correction to the active optical element results in a laser focus with a Strehl ratio of greater than 0.5.
However, Wittwer discloses a laser focus with a Strehl ratio greater than 0.5 (Para. 0029, lines 4 5, “It is also advantageous, if the Strehl ratio is greater than 0.9 over the moving range of the lens/of the light exit point.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser system in modified Nakano to include the Strehl ratio values as taught by Wittwer.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having high quality cuts created by the laser, as stated by Wittwer, Para. 0029, lines 9-10, “keeping the Strehl ratio above 0.9 over the moving range/magnification range of the beam machining device, high quality cuttings can be obtained.”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP 2010125507 A, hereinafter Nakano) in view of Kanda et al. (US 20090170042 A1, hereinafter Kanda) and Barron et al. (US 20060196858 A1, hereinafter Barron) and in further view of Ito et al. (WO 2010024320 A1, hereinafter Ito).
Regarding claim 19, Modified Nakano teaches the method according to claim 1, as set forth above.
Modified Nakano does not disclose:
wherein determining a correction comprises calculating coefficients of a Zernike expansion.
However, Ito discloses, in the similar area of optical corrections for compensating against aberrations, a correction calculation that uses Zernike expansions (Page 10, Section 9, “…second correction wavefront generation unit 96 obtains a correction wavefront…Furthermore, instead of the power function, other functions such as a Zernike polynomial). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the correction equation from modified Nakano to use other mathematical functions such as Zernike polynomials as taught by Ito.
Regarding the specific mathematical expansions used in calculating the correction, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different mathematical models in determining correction. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Nakano discloses formulas to determine correction for aberrations in Kando, Page 15; thus using known mathematical models in the art for lasers, such as Zernike polynomials, would serve the same result of determining the correction needed.



Response to Arguments
Applicant’s arguments, see Pages 7-17, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-6, 10, 12, 14-15, 18-19, 21-23, 31-33 and 35-38 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding the laser processing method for use specifically within diamonds or gemstones.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/20/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761